Citation Nr: 1132662	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-24 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from March 24, 1971 to April 13, 1973, and served in the Republic of Vietnam from November 1971 to June 1972.

This matter comes to the Board of Veterans' Affairs (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The matter of entitlement to service connection for myasthenia gravis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1976 rating decision denied the Veteran's claim for service connection for myasthenia gravis finding no evidence of complaints or treatment for, or diagnosis of, myasthenia gravis in service or within one year of his discharge from active service, and no post service residual diagnosis related to military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal.

2.  The evidence associated with the claims file since the May 1976 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for myasthenia gravis.





CONCLUSIONS OF LAW

1.  The May 1976 rating decision that denied service connection for myasthenia gravis is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the May 1976 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of entitlement to service connection for myasthenia gravis, and then remands the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order.

II. New and Material Evidence

A May 1976 rating decision denied the Veteran's claim for service connection for myasthenia gravis, finding that there was no evidence of complaints or diagnosis of, or treatment for, myasthenia gravis in service, or within one year of his discharge from active service, and no evidence of a post service chronic residual disorder due to military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

An application to reopen the appellant's claim was received in March 2007.  The evidence added to the record since the May 1976 rating decision includes VA medical records and statements, dated from November 19, 1975 to December 6, 1987 and in September 2008, and the Veteran's oral testimony and written statements in support of his claim.

The additional evidence includes medical records from the VA medical center (VAMC) in Cleveland, Ohio, that include a November 1975 record requesting an electromyogram (EMG) that was conducted in December 1975 to rule out muscular dystrophy, and a February 1976 record that reflects a clinical impression of myasthenia gravis.  In a record dated December 6, 1987, Dr. P. stated that the Veteran had a previous diagnosis of myasthenia gravis and that "[o]ld charts were at [the VAMC in] Brecksville [Ohio] at the time of admission...[and the] [d]iagnosis was made at this institution in 1974".

During his May 2011 Board hearing, the Veteran testified that, in 1974 he developed symtoms of weakness and started to fall at work (see hearing transcript at page 3).  He said that, in approximately 1974, he was treated at the VAMC in Washington, D.C. for his symtoms (Id. at 5 and 7).  

Also added to the record is a September 2008 signed statement from R.J.S., M.D., the Veteran's treating VA physician and an assistant professor of medicine at Case Western Reserve University School of Medicine.  Dr. R.J.S. said that the Veteran was treated for several diseases related to auto-immunity including myasthenia gravis.  According to Dr. R.J.S., various auto-immune conditions were historically difficult to diagnose and patients frequently went years between the beginning of symtoms until the time an accurate diagnosis was made.  Dr. R.J.S. said that "[i]t is quite possible that [the Veteran] had these diseases for several years before he was correctly diagnosed with [them]".

The evidence added to the record since the May 1976 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had pertinent disability in or due to service, the September 2008 statement from Dr. R.J.S. reflecting a diagnosis of myasthenia gravis and stating that it was "quite possible" the Veteran had the disease for "several years" before being correctly diagnosed, relates to an unestablished fact necessary to substantiate the claim.  It suggests that pertinent disability possibly was present prior to the initial diagnosis (which was subsequent to service discharge).  Thus, new and material evidence has been submitted.  The issue of entitlement to service connection for myasthenia gravis is reopened.

Adjudication of the claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  Once a claim is reopened, the Veterans Claims Assistance Act of 2000 provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant' s claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.  As noted below, the Board is requesting additional development with respect to the underlying claim for service connection for myasthenia gravis, and will issue a final decision once that development is complete, if the case is ultimately returned to the Board.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for myasthenia gravis, is reopened.


REMAND

The Veteran seeks service connection for myasthenia gravis that he asserts had its onset during his active military service or within the one year after his discharge from active service.  

Pursuant to 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010), a Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by service.

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic disorders, including myasthenia gravis, become manifest to a degree of 10 percent within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service treatment records are not referable to complaints or diagnosis of, or treatment for myasthenia gravis.  Records from the VAMC in Cleveland, Ohio, dated from November 19, 1975 to December 6, 1987, include findings of the EMG study requested in November 1975 and performed in December 1975 to rule out muscular dystrophy and a February 1976 record that includes a clinical impression of myasthenia gravis.  

However, in the December 6, 1987 record, Dr. P. stated that the Veteran had a previous diagnosis of myasthenia gravis, and that "[o]ld charts were at Brecksville at the time of admission...[and the] [d]iagnosis was made at this institution in 1974".

During his May 2011 Board hearing, the Veteran testified that, in 1974, he developed symtoms of weakness and started to fall at work (see hearing transcript at page 3).  He said that, in approximately 1974, he was treated at the VAMC in Washington, D.C. for his symtoms (Id. at 5 and 7).  He was currently treated at the VAMC in Cleveland.

In support of his claim, the Veteran submitted the September 2008 signed statement from Dr. R.J.S. who said that the Veteran was treated for several diseases related to auto-immunity including myasthenia gravis.  According to Dr. R.J.S., various auto-immune conditions are historically difficult to diagnose and patients frequently go years between the beginning of symtoms until the time an accurate diagnosis is made.  Dr. R.J.S. said that "[i]t is quite possible that [the Veteran] had these diseases for several years before he was correctly diagnosed with [them]".

In light of the Veteran's lay statements attesting to symtoms of falling and weakness within the one year after his discharge from active service, the diagnosis of myasthenia gravis, and Dr. R.J.S.'s suggestion that it was "quite possible" that the Veteran had the disease for "several years" before he was correctly diagnosed with it, the Veteran should be afforded a VA examination to assess the nature and etiology of his myasthenia gravis disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Further, there could be additional VA treatment records that have yet to be obtained.  As noted above, during his May 2011 Board hearing, the Veteran testified that, after discharge, in approximately 1974, he was treated for his symtoms at the VAMC in Washington, D.C., and that he was currently treated at the VAMC in Cleveland.  The December 6, 1987 VAMC Cleveland record suggests that there are records dated in 1974 possibly from that facility and from the VAMC in Brecksville relevant to his claim.  Thus, there appear to be some pertinent VA medical records that may affect the disposition of the instant claim that are not yet associated with the claim file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMCs in Cleveland, Brecksville, and Washington, D.C., for the period from April 1, 1973 to 1987, and from the VAMC in Cleveland for the period from 1987 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file and the Veteran and his representative so notified in writing.

2. After accomplishing the above development, the Veteran should be scheduled for a VA neurology examination to determine the nature and etiology of any myasthenia gravis disorder found to be present.  A complete history of the claimed disorder should be obtained from the Veteran.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The claims folder must be made available to the examiner for review.

If myasthenia gravis is diagnosed, the examiner should indicate whether it is at least as likely as not, i.e., is there at least a 50/50 probability, that it had its clinical onset in service or within the first post service year or is otherwise related to active duty.  In providing this opinion, the examiner should consider the Veteran's history of complaints and Dr. R.J.S.'s September 8, 2008 written opinion.  Any opinion offered must be accompanied by a fully explanatory written rationale.

3. Then readjudicate the Veteran's claim on appeal.  If the claim remains denied, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


